               Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 1 of 9




1

2

3

4

5

6

7

8

9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
11

12   BRAD SMITH, an individual,                       CASE NO.
                          Plaintiff,
13
                   v.
                                                      COMPLAINT
14
     BIONA US, LLC, a Washington Limited
                                                      JURY DEMAND
15   Liability Company,
16                        Defendant.
17

18
                                I.     STATEMENT OF THE CASE
19
            Plaintiff BRAD SMITH, by and through the undersigned attorneys, files this Complaint
20

21
     and sues the Defendant BIONA US, LLC, a Washington Limited Liability Company (“Biona”),

22   for unpaid overtime compensation, unpaid minimum wages, liquidated damages, double

23   damages and other relief under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”)
24
     the Washington Minimum Wage Act, RCW 49.46 (“MWA”), the Washington Wage Payment
25
     Act, RCW 49.48 (“WPA”) and the Washington Wage Rebate Act, RCW 49.52 (“WRA”).
26




     COMPLAINT – Page 1                                                       VANGUARD LAW, PLLC

     Case No.:                                                                     PO BOX 939
                                                                               POULSBO WA 98370
                                                                               Office (206) 488-8344
                  Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 2 of 9




1
                             II.   PARTIES, JURISDICTION AND VENUE
2
            2.1      Plaintiff Brad Smith (“Mr. Smith”) is an individual residing in King County,
3

4    Washington and a former employee of Defendant.

5           2.2      Defendant Biona is a Washington limited liability company with a principal place

6    of business in King County, Washington.
7
            2.3      This Court has jurisdiction over the federal law claims pursuant to 28 U.S.C. §
8
     1331, and over the state law claims pursuant to 28 U.S.C. § 1367(a).
9
            2.4      Venue lies within the Western District of Washington under 28 U.S.C. §1391(b)
10
     as all parties reside within the State of Washington and this judicial district and the events
11

12   underlying this complaint occurred within the State of Washington and this judicial district.

13                                 III.   FACTUAL ALLEGATIONS

14          3.1      Defendant operates Superior Towing which provides towing services in the
15
     greater Seattle area.
16
            3.2      During Plaintiff’s employment with Defendant, Defendant had two or more
17
     employees engaged in commerce or in the production of goods for commerce, or handling,
18
     selling or otherwise working on goods or materials, that have been moved in or produced for
19

20   commerce.

21          3.3      Included in such goods, materials and supplies were tow trucks, other vehicles,
22   telephones, computers, office supplies and numerous other items that originated from outside the
23
     state of Washington.
24
            3.4      During Plaintiff’s employment with Defendant, Defendant as an enterprise had
25
     annual gross volume of sales of $500,000 or more.
26




     COMPLAINT – Page 2                                                           VANGUARD LAW, PLLC

     Case No.:                                                                         PO BOX 939
                                                                                   POULSBO WA 98370
                                                                                   Office (206) 488-8344
                  Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 3 of 9




1           3.5       Therefore, Defendant is an “enterprise engaged in commerce or in the production

2    of goods for commerce” within the meaning of 29 U.S.C. § 203(s).
3
            3.6       Plaintiff worked for Defendant from approximately May 2017 to June 2018 as a
4
     tow truck driver.
5
            3.7       During his employment for Defendant, Plaintiff was at all times paid on an hourly
6
     basis plus some commissions paid based on tows performed plus tips received from customers.
7

8           3.8       During his employment for Defendants Plaintiff was at all times an employee

9    eligible for overtime and minimum wage compensation under the FLSA, 29 U.S.C. §207.

10          3.9       During his employment for Defendant, Plaintiff was at all times an employee
11
     eligible for overtime and minimum wage compensation under the MWA, RCW 49.46.130.
12
            3.10      At all times relevant to this action, Defendant failed to comply with the FLSA the
13
     MWA, and/or the WRA by failing to pay Plaintiff time and one-half of his regular rate of pay for all
14
     hours worked in excess of forty hours per workweek (“overtime hours”), by failing to pay Plaintiff
15

16   his last paycheck, failing to cash out his earned, unused vacation, and by failing to allow Plaintiff to

17   keep all tips received by him.
18          3.11      When Plaintiff began working for Defendant, he routinely worked overtime hours
19
     for Defendant.
20
            3.12      Initially, Plaintiff was paid his straight regular hourly rate for overtime hours
21
     worked, plus commissions, and was allowed to keep his tips received from customers.
22

23
            3.13      However, at some point, Defendant began deducting 10% of Plaintiff’s tips from his

24   paycheck (while in addition to still paying overtime incorrectly).

25          3.14      These practices continued for many months until after Plaintiff complained about the
26
     issue, at which point Defendant did start paying time and one-half of Plaintiff’s hourly rate for his



     COMPLAINT – Page 3                                                              VANGUARD LAW, PLLC

     Case No.:                                                                             PO BOX 939
                                                                                       POULSBO WA 98370
                                                                                       Office (206) 488-8344
                Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 4 of 9




1    overtime hours worked. However, Defendant still failed to pay correct overtime during this time

2    period because it did not include Plaintiff’s earned commissions in his regular rate of pay for
3
     calculating overtime.
4
             3.15   After Plaintiff left Defendant’s employment, Defendant withheld Plaintiff’s last
5
     paycheck for one week of pay and has failed to pay Plaintiff at all for his last week of work.
6
             3.16   Defendant also failed to pay Plaintiff for his earned, unused vacation upon the
7

8    separation of Plaintiff’s employment with Defendant.

9            3.17   Defendant has violated the FLSA by failing to pay Plaintiff one and one-half times

10   his regular hourly rate of pay for all overtime hours that he worked during the relevant time period
11
     as well as by failing to pay him at least the minimum wage for his last week of work.
12
             3.18   Defendant has violated the MWA and/or the WRA by failing to pay Plaintiff one
13
     and one-half times his regular hourly rate of pay for all overtime hours that he worked during the
14
     relevant time period, as well as by failing to pay him all tips received by him and by failing to pay
15

16   him his last week of wages earned and failing to pay Plaintiff for his earned, unused vacation upon

17   the separation of Plaintiff’s employment with Defendant.
18           3.19   Defendant did not have a good faith basis in its decision to withhold overtime
19
     compensation to Plaintiff, or to keep a portion of Plaintiff’s tips and to not pay him his last week of
20
     work.
21
             3.20   Defendant’s violations of the FLSA, MWA and/or WRA are willful.
22

23
             3.21   Upon information and belief, the records, to the extent any exist and are accurate

24   concerning the number of hours worked and the amounts paid to Plaintiff in each workweek are in

25   the possession and custody of the Defendant.
26




     COMPLAINT – Page 4                                                              VANGUARD LAW, PLLC

     Case No.:                                                                            PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
                   Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 5 of 9




1

2
                                    IV.    FIRST CAUSE OF ACTION
3
                                  Failure To Pay Overtime Compensation
4                                Violation of the Fair Labor Standards Act
                                               29 U.S.C. § 207
5
             4.1      Plaintiff realleges paragraphs 1.1 through 3.21 as though fully set forth herein.
6
             4.2      Defendant’s actions and/or omissions constitute violations of the Fair Labor
7

8    Standards Act, 29 U.S.C. § 207.

9            4.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

10   be proven at trial.
11
             4.4      As a result of Defendant’s lack of good faith and/or willful failure to pay
12
     overtime, Plaintiff is entitled to liquidated damages under the FLSA, 29 U.S.C. §216(b).
13

14
                                  V.     SECOND CAUSE OF ACTION
15
                                  Failure to Pay Overtime Compensation
16                           Violation of the Washington Minimum Wage Act
                                              RCW 49.46.130
17
             5.1      Plaintiff realleges paragraphs 1.1 through 4.4 as though fully set forth herein.
18
             5.2      Defendant’s actions and/or omissions constitute violations of the Washington
19

20   Minimum Wage Act, RCW 49.46.130.

21           5.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
22   be proven at trial.
23

24

25

26




     COMPLAINT – Page 5                                                              VANGUARD LAW, PLLC

     Case No.:                                                                            PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
                   Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 6 of 9




1
                                    VI.    THIRD CAUSE OF ACTION
2                              Failure To Pay Minimum Wage Compensation
                                 Violation of the Fair Labor Standards Act
3
                                               29 U.S.C. § 206
4
             6.1      Plaintiff realleges paragraphs 1.1 through 5.3 as though fully set forth herein.
5
             6.2      Defendant’s actions and/or omissions constitute violations of the Fair Labor
6
     Standards Act, 29 U.S.C. § 206.
7

8            6.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

9    be proven at trial.

10           6.4      As a result of Defendant’s lack of good faith and/or willful failure to pay
11
     overtime, Plaintiff is entitled to liquidated damages under the FLSA, 29 U.S.C. §216(b).
12

13
                                  VII. FOURTH CAUSE OF ACTION
14                            Failure to Pay Minimum Wage Compensation
                             Violation of the Washington Minimum Wage Act
15
                                              RCW 49.46.0200
16
             7.1      Plaintiff realleges paragraphs 1.1 through 6.4 as though fully set forth herein.
17
             7.2      Defendant’s actions and/or omissions constitute violations of the Washington
18
     Minimum Wage Act, RCW 49.46.020.
19

20           7.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to

21   be proven at trial.
22

23

24

25

26




     COMPLAINT – Page 6                                                              VANGUARD LAW, PLLC

     Case No.:                                                                            PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
                   Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 7 of 9




1

2

3
                                      VIII. FIFTH CAUSE OF ACTION
4                          Failure to Pay Wages Upon Termination Of Employment
                                Violation of the Washington Wage Payment Act
5                                                RCW 49.48.010

6            8.1      Plaintiff realleges paragraphs 1.1 through 7.3 as though fully set forth herein.
7
             8.2      Defendant’s actions and/or omissions constitute violations of the Washington
8
     Wage Payment Act, RCW 49.48.010.
9
             8.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
10
     be proven at trial.
11

12

13                                  IX.    SIXTH CAUSE OF ACTION
                                         Willful Wage Withholding
14                             Violation of the Washington Wage Rebate Act
                                               RCW 49.52.050
15

16           9.1      Plaintiff realleges paragraphs 1.1 through 8.3 as though fully set forth herein.

17           9.2      Defendant’s actions and/or omissions constitute violations of the Washington
18   Wage Rebate Act, RCW 49.52.050.
19
             9.3      As a result of Defendant’s violations, Plaintiff has been damaged in an amount to
20
     be proven at trial.
21

22

23
                                               JURY DEMAND

24           Plaintiff hereby demands a trial by jury.

25

26




     COMPLAINT – Page 7                                                              VANGUARD LAW, PLLC

     Case No.:                                                                            PO BOX 939
                                                                                      POULSBO WA 98370
                                                                                      Office (206) 488-8344
                 Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 8 of 9




1                                        PRAYER FOR RELIEF

2           WHEREFORE, the Plaintiff respectfully requests that this Court grant the following
3
     relief as against Defendant:
4
            1.      An order declaring Plaintiff’s right to overtime compensation for all hours worked
5
     in excess of forty hours per workweek during the relevant time period pursuant to the FLSA and
6
     the MWA;
7

8           2.      An order granting Plaintiff full compensation for all unpaid overtime wages and

9    other actual monetary losses in an amount to be proven at trial pursuant to 29 U.S.C. § 216

10   and/or RCW 49.46.090;
11
            3.      An order declaring Plaintiff’s right to unpaid minimum wages and tips withheld
12
     during the relevant time period pursuant to the FLSA and the MWA;
13
            4.      An order granting Plaintiff full compensation for all unpaid minimum wages, tips
14
     withheld and other actual monetary losses in an amount to be proven at trial pursuant to 29
15

16   U.S.C. § 216, RCW 49.46.090 and/or RCW 49.48.010;

17          5.      An order granting Plaintiff an award of liquidated damages in an amount to be
18   proven at trial pursuant to 29 U.S.C. § 216(b);
19
            6.      An award of double damages pursuant to RCW 49.52.070;
20
            7.      An award of attorney’s fees and costs in an amount to be proven at trial pursuant
21
     to 29 U.S.C. § 216, RCW 49.46.090, RCW 49.48.030, and/or RCW 49.52.070; and
22

23

24

25

26




     COMPLAINT – Page 8                                                         VANGUARD LAW, PLLC

     Case No.:                                                                        PO BOX 939
                                                                                 POULSBO WA 98370
                                                                                  Office (206) 488-8344
                Case 2:18-cv-01606-JLR Document 1 Filed 11/04/18 Page 9 of 9




1

2          8.      Such other and further relief as the Court deems just and equitable.
3
           RESPECTFULLY SUBMITTED this 4th day of November, 2018.
4

5
                                         By: /s/ C. Ryan Morgan_____________
6                                        C. Ryan Morgan, Esq.
                                         FSBA 0015527
7
                                         Pro hac vice forthcoming
8                                        Morgan & Morgan, P.A.
                                         20 N. Orange Ave., 14th Floor
9                                        P.O. Box 4979
                                         Orlando, FL 32802-4979
10                                       Telephone: (407) 418-2069
                                         Facsimile: (407) 425-8171
11
                                         Email: RMorgan@forthepeople.com
12                                       Attorneys for Plaintiff

13
                                         By: /s/ Spencer Nathan Thal
14                                       Spencer Nathan Thal, Esq.
15
                                         WSBA 20074
                                         Vanguard Law, PLLC
16                                       P.O. Box 939
                                         Poulsbo, WA 98370
17                                       Telephone: (206) 488-8344
                                         Facsimile: (360) 626-1919
18
                                         Email: spencer@vangurdlawfirm.com
19                                       Attorney for Plaintiff

20

21

22

23

24

25

26




     COMPLAINT – Page 9                                                         VANGUARD LAW, PLLC

     Case No.:                                                                        PO BOX 939
                                                                                  POULSBO WA 98370
                                                                                  Office (206) 488-8344
